DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not disclose or teach an adjustment mechanism for a compressor of a turbocharger comprises at least one stop, which limits a movement of the shutter elements and/or of the adjustment ring in the first position and/or in the second position.  Regarding claim 7, the prior art does not disclose or teach a compressor of a turbocharger having a fail-safe device which is designed to move the adjustment mechanism for the compressor into a safety position and hold it therein.  Regarding claim 10, the prior art further does not disclose or teach a three-joint mechanism, which is operatively coupled to the adjustment ring and designed to convert a linear movement of the coupling unit into a rotary movement of the adjustment ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799